Filed 3/18/13 P. v. Skelton CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                           COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                          DIVISION ONE

                                                  STATE OF CALIFORNIA

THE PEOPLE,                                                            D062834

         Plaintiff and Respondent,

         v.                                                            (Super. Ct. Nos. SCN300114,
                                                                       SCN266066 & SCN281799)
LATINA SKELTON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, K. Michael

Kirkman, Judge. Affirmed.



         Latina Skelton entered a negotiated guilty plea to two counts of residential burglary (Pen.

Code, §§ 459, 460;1 counts 2 and 4), one with another person, other than an accomplice, present

in the residence (§ 667.5, subd. (c)(21); count 4). Skelton admitted having a strike prior

conviction (§ 667, subds. (b)-(i)). The court imposed a stipulated 12-year prison sentence: eight

years (twice the middle term) on count 2; two years eight months (one-third the middle term,

doubled) on count 4; and eight-month terms (one-third the middle term) for an attempted

residential burglary and a second degree burglary in two cases in which the court had revoked

probation. Skelton appeals. We affirm.

1        All further statutory references are to the Penal Code.
                                          BACKGROUND

       On two separate occasions, Skelton entered a home with the intent to commit theft. On

one of those occasions, a person was inside the home.

                                           DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 (Wende). Pursuant to Anders v.

California (1967) 386 U.S. 738 (Anders) counsel mentions as possible, but not arguable, issues:

(1) whether Skelton's waiver of the right to appeal is valid; (2) whether the guilty plea is

constitutionally valid; (3) whether there was a sufficient factual basis for the plea; (4) whether the

restitution order was proper; (5) whether credits were calculated correctly; and (6) whether

defense counsel was ineffective.

       We granted Skelton permission to file a brief on her own behalf. She has not responded.

A review of the record pursuant to Wende and Anders, including the possible issues listed

pursuant to Anders, has disclosed no reasonably arguable appellate issues. Skelton has been

competently represented by counsel on this appeal.

                                           DISPOSITION

       The judgment is affirmed.


                                                                                 MCCONNELL, P. J.
WE CONCUR:


AARON, J.


IRION, J.
                                                  2